Exhibit 10.6
 
NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.


May 29 , 2014
$617,500





THINSPACE TECHNOLOGY, INC.


8% Convertible Debenture


Due May 29, 2017




FOR VALUE RECEIVED, Thinspace Technology, Inc. a Delaware corporation
(hereinafter called the “Borrower” or the “Company”), hereby promises to pay to
IBC Funds LLC, a Nevada Corporation (the “Holder”), or order, without demand,
the sum of up to SIX HUNDRED SEVENTEEN THOUSAND FIVE HUNDRED Dollars ($617,500),
with simple interest accruing at the rate described below, on May 29, 2017 (the
"Maturity Date").


 NOW THEREFORE, the following terms shall apply to this Debenture:


ARTICLE I
GENERAL PROVISIONS


1.1           Payments. The entire unpaid principal amount (such amount to be
equal to the amount actually paid by Holder to Borrower during the two (2) year
period commencing on the date of this Debenture, it being acknowledged that
$100,000 shall be paid by Holder to Borrower on the date of this Debenture, and
that any such additional amounts (up to a maximum of $617,500) may be paid by
Holder to Borrower in its discretion during the two (2) year period commencing
on the date of this Debenture) due under this Debenture (the “Principal”) shall
be due and payable on the Maturity Date. Interest on this Debenture (the
“Interest”) will be payable annually. Interest shall be payable in cash or, at
the Company’s option, in shares of the Company’s common stock, par value $0.001
per share (the "Common Stock").


           Upon any conversion in part by the Holder in accordance with Article
II, the Holder and the Borrower shall in good faith recalculate the outstanding
principal balance. Upon any full conversion by the Holder in accordance with
Article II of all of the Interest and the Principal due hereunder, all of the
Borrower's payment obligations shall terminate. All payments in respect of the
indebtedness evidenced hereby shall be applied in the following order: to
accrued Interest, Principal, and charges and expenses owing under or in
connection with this Debenture.


           If any payment of interest is paid in Common Stock, the number of
shares issuable will be determined utilizing the conversion ratio as set forth
in Article II. Notwithstanding the foregoing, the Company’s right to pay this
Debenture, including any Interest due thereunder, in shares of Common Stock upon
the Maturity Date, is subject to the condition that: (i) the Common Stock is
trading on the OTC Markets, OTC Bulletin Board, New York Stock Exchange, NYSE
MKT or Nasdaq; and (ii) (a) there is an effective Registration Statement
covering the shares to be issued by the Company to the Holder in satisfaction of
any such interest or principal amount to be paid on the Maturity Date, or (b)
the shares to be issued by the Company to the Holder in satisfaction of any such
interest or principal amount to be paid are otherwise eligible for resale
pursuant to Rule 144.


1.2           Interest.  Interest shall accrue on the outstanding principal
balance hereof at an annual rate equal to eight percent (8%) from the date
Principal was advanced in connection with this Debenture and shall be payable
annually unless otherwise converted earlier at the election of the Holder as
further described below.  Interest shall be calculated on the basis of a 360-day
year and the actual number of days elapsed, to the extent permitted by
applicable law. Interest hereunder will be paid to the Holder or its assignee in
whose name this Debenture is registered on the records of the Borrower regarding
registration and transfers of Debentures (the “Debenture Register”).  However,
should the Company fail to maintain current public information as defined in
Rule 144 of the Securities Act of 1933, the interest rate shall increase to 18%
per annum for that period when the Company’s filings are not up-to-date and the
failure to timely file shall constitute a default allowing for acceleration of
the Debenture.


1.3           Payment Grace Period. From and after the 10th day after an Event
of Default under Section 3.1, the Interest Rate applicable to any unpaid amounts
owed hereunder shall be increased to eighteen percent (18%) per annum.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4           Conversion Privileges. The conversion privileges set forth in
Article II shall remain in full force and effect immediately from the date
hereof and until the Debenture is paid in full regardless of the occurrence of
an Event of Default. This Debenture shall be payable in full on the Maturity
Date, unless previously converted into Common Stock in accordance with Article
II hereof; provided, that if an Event of Default has occurred, the Holder may
elect to extend the Maturity Date by the amount of days of the pendency of the
Event of Default.
 
1.5           Corporate Existence.  So long as this Debenture remains
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split, consolidation, sale of all
or substantially all of the Company's assets or any similar transaction or
related transactions (each such transaction, a “Fundamental Change”) where the
Company is not the surviving entity unless, prior to the consummation a
Fundamental Change, the Company shall have given the Holder not less than
fourteen (14) days prior written notice to the Holder.  In any such case, the
Holder will have the right to put this Debenture to the Company up to the time
of the effectiveness of the Fundamental Change at 150% of the then outstanding
Principal plus any unpaid and accrued Interest.




ARTICLE II
CONVERSION RIGHTS AND REDEMPTION RIGHTS


The Holder shall have the right to convert the principal and accrued and unpaid
interest due under this Debenture into Shares of the Borrower's Common Stock as
set forth below.


2.1           Conversion into the Borrower's Common Stock.


(a)           The Holder shall have the right from and after six (6) months from
the date of the issuance of this Debenture and then at any time until this
Debenture is fully paid, to convert any outstanding and unpaid principal portion
of this Debenture, and accrued Interest, at the election of the Holder (the date
of giving of such notice of conversion being a "Conversion Date") into fully
paid and non-assessable shares of Common Stock as such stock exists on the date
of issuance of this Debenture (such shares, the “Conversion Shares”), or any
shares of capital stock of Borrower into which such Common Stock shall hereafter
be changed or reclassified (the “Other Securities”), at the conversion price as
defined in Section 2.1(b) hereof (the "Conversion Price"), determined as
provided herein. Upon delivery to the Borrower of a completed Notice of
Conversion, a form of which is attached hereto as Exhibit A, Borrower shall
issue and deliver to the Holder within three (3) business days from the
Conversion Date (such third day being the “Delivery Date”) that number of
Conversion Shares for the portion of the Debenture converted in accordance with
the foregoing. At the election of the Holder, the Borrower will deliver accrued
but unpaid interest on the principal amount of the Debenture being converted in
the manner provided in Section 1.1 through the Conversion Date directly to the
Holder on or before the Delivery Date. The number of Conversion Shares to be
issued upon each conversion of this Debenture shall be determined by dividing
that portion of the principal of this Debenture and accrued interest to be
converted, by the Conversion Price.


(b) Subject to adjustment as provided in Section 2.1(c) hereof, the Conversion
Price per share shall be 40% of the lowest closing bid price as of 4 pm (New
York Time) for the Company’s stock during the previous 20 trading days.
 
 
2

--------------------------------------------------------------------------------

 


(c)            The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of the
following certain events while this conversion right remains outstanding:


                                A.           Reorganization, Consolidation,
Merger, etc.; Reclassification.  In case at any time or from time to time, the
Company shall, subject to Section 1.5 hereof, effect a Fundamental Change, then,
in each such case, as a condition to the consummation of such a transaction,
proper and adequate provision shall be made by the Company whereby the Holder of
this Debenture, on the conversion hereof as provided in Article II, at any time
after the consummation of such Fundamental Change, shall receive, in lieu of the
Conversion Shares (or Other Securities) issuable on such conversion prior to
such consummation or such effective date, the stock and other securities and
property (including cash) to which such Holder would have been entitled upon
such consummation of a Fundamental Change if such Holder had so converted this
Debenture, immediately prior thereto, all subject to further adjustment
thereafter as provided in Section 2.1(c)(E).


                                           If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Debenture, as to the unpaid principal portion thereof and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase an adjusted number of such securities and kind of securities as would
have been issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


                                B.           Dissolution. In the event of any
dissolution of the Company following the transfer of all or substantially all of
its properties or assets, the Company, prior to such dissolution, shall at its
expense deliver or cause to be delivered the stock and other securities and
property (including cash, where applicable) receivable by the Holder of this
Debenture after the effective date of such dissolution pursuant to this Article
II to a bank or trust company (a “Trustee”) having its principal office in New
York, NY, as trustee for the Holder of the Debentures.


                                C.           Continuation of Terms. Upon any
Fundamental Change or transfer (and any dissolution following any transfer)
referred to in this Article II, this Debenture shall continue in full force and
effect and the terms hereof shall be applicable to the Other Securities and
property receivable on the conversion of this Debenture after the consummation
of such Fundamental Change or transfer or the effective date of dissolution
following any such transfer, as the case may be, and shall be binding upon the
issuer of any other securities, including, in the case of any such transfer, the
person acquiring all or substantially all of the properties or assets of the
Company, whether or not such person shall have expressly assumed the terms of
this Debenture as provided in Section 2.1(c)(E). In the event this Debenture
does not continue in full force and effect after the consummation of the
transaction described in this Article II, then only in such event will the
Company's securities and property (including cash, where applicable) receivable
by the Holder of this Debenture be delivered to the Trustee as contemplated by
Section 2.1(c)(B).
 
            D.           Share Issuance.  If at any time this Debenture is
outstanding the Company shall offer, issue or agree to issue any common stock or
securities convertible into or exercisable for shares of common stock (or modify
any of the foregoing which may be outstanding) to any person or entity at a
price per share or conversion or exercise price per share which shall be less
than the then applicable Conversion Price in respect of the Shares, without the
consent of the Holders of this Debenture, except with respect to Excepted
Issuances, then the Company shall issue, for each such occasion, additional
shares of Common Stock to each Holder so that the average per share purchase
price of the shares of Common Stock issued to the Holder (of only the Conversion
Shares still owned by the Holder) is equal to such other lower price per share
and the Conversion Price shall automatically be reduced to such other lower
price per share.  For the purposes hereof, "Excepted Issuances" means any offer,
issuance or agreement to issue any common stock or securities convertible into
or exercisable for shares of common stock (or modify any of the foregoing which
may be outstanding) in connection with (i) full or partial consideration in
connection with a strategic merger, consolidation or purchase of substantially
all of the securities or assets of corporation or other entity, (ii) the
Company’s issuance of securities in connection with strategic license agreements
and other partnering arrangements so long as such issuances are not for the
purpose of raising capital, (iii) the Company’s issuance of Common Stock or the
issuance or grants of options to purchase Common Stock pursuant to the Company’s
stock option plans and employee stock purchase plans, (iv) the conversion of any
of the Debentures, (v) the payment of any interest on the Debentures, and (vi)
as has been described in the Reports filed with the Commission or delivered to
the Holder prior to the issuance of this Debenture (collectively, the “Excepted
Issuances”).  The delivery to the Holder of the additional shares of Common
Stock shall be not later than the closing date of the transaction giving rise to
the requirement to issue additional shares of Common Stock.  For purposes of the
issuance and adjustment described in this paragraph, the issuance of any
security of the Company carrying the right to convert such security into shares
of Common Stock or of any warrant, right or option to purchase Common Stock
shall result in the issuance of the additional shares of Common Stock upon the
issuance of such convertible security, warrant, right or option and again at any
time upon any subsequent issuances of shares of Common Stock upon exercise of
such conversion or purchase rights if such issuance is at a price lower than the
Conversion Price in effect upon such issuance.  The rights of the Holder set
forth in this Section 2.1 (c)(D). are in addition to any other rights the Holder
has pursuant to this Debenture, any Transaction Document and any other agreement
referred to or entered into in connection herewith.
 
 
3

--------------------------------------------------------------------------------

 
                      

                                E.           Extraordinary Events Regarding
Common Stock. In the event that the Company shall (a) issue additional shares of
the Common Stock as a dividend or other distribution on outstanding Common
Stock, (b) subdivide its outstanding shares of Common Stock, or (c) subject to
Section 1.5 hereof, combine its outstanding shares of the Common Stock into a
smaller number of shares of the Common Stock, then, in each such event, the
Conversion Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Conversion Price by a fraction, the numerator
of which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Conversion Price then in effect. The Conversion
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 2.1(c)(E).
The number of Conversion Shares that the Holder of this Debenture shall
thereafter, on the conversion hereof as provided in Article II, be entitled to
receive shall be adjusted to a number determined by multiplying the number of
Conversion Shares that would otherwise (but for the provisions of this Section
2.1(c)(E)) be issuable on such conversion by a fraction of which (a) the
numerator is the Conversion Price that would otherwise (but for the provisions
of this Section 2.1(c)(E)) be in effect, and (b) the denominator is the
Conversion Price in effect on the date of such conversion.


                                F.           Certificate as to Adjustments. In
each case of any adjustment or readjustment in the shares of Common Stock (or
Other Securities) issuable on the conversion of the Debentures, the Company at
its expense will promptly cause its Chief Financial Officer or other appropriate
designee to compute such adjustment or readjustment in accordance with the terms
of the Debenture and prepare a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (a) the consideration received
or receivable by the Company for any additional shares of Common Stock (or Other
Securities) issued or sold or deemed to have been issued or sold, (b) the number
of shares of Common Stock (or Other Securities) outstanding or deemed to be
outstanding, and (c) the Conversion Price and the number of Conversion Shares to
be received upon conversion of this Debenture, in effect immediately prior to
such adjustment or readjustment and as adjusted or readjusted as provided in
this Debenture. The Company will forthwith mail a copy of each such certificate
to the Holder of the Debenture and any transfer agent of the Company.
 
              G.           Delay in Clearing. The Company shall issue shares to
the Holder as set forth in 2.1(b) (“Initial Conversion Price”). However if the
conversion price for the common stock on the Clearing Date (defined below) is
lower than the Initial Conversion Price, then the Initial Conversion Price shall
be adjusted such that the Discount shall be taken based on the Clearing Date,
and the Company shall issue additional shares to Purchaser to reflect such
adjusted Conversion Price, with such additional issuance being subject to the
limitation on conversion as set forth in 2.11, below.  For purposes of this
Agreement, the Clearing Date shall be on the date in which the conversion shares
are deposited into the Purchaser’s brokerage account and Purchaser’s broker has
confirmed with Purchaser that the Purchaser may execute trades of the conversion
shares. The Holder shall represent and warrant that the shares were promptly
tendered to the Holder’s broker and that the delay is not the result of the
Holder failing to provide the Broker or Clearing Firm with appropriate
documentation to clear such shares including but not limited to this Debenture.


2.2           Method of Conversion. This Debenture may be converted by the
Holder in whole or in part as described in Section 2.1(a) hereof and the
Securities Purchase Agreement, dated on or about the date hereof, between the
Company and the Holder (the “Purchase Agreement”). Upon partial conversion of
this Debenture, a new Debenture containing the same date and provisions of this
Debenture shall, at the request of the Holder, be issued by the Borrower to the
Holder for the principal balance of this Debenture and interest which shall not
have been converted or paid.
 
 
4

--------------------------------------------------------------------------------

 


2.3           Issuance Below Par.  The Parties hereto agree that Delaware Law
allows for the issuance of conversion shares under this section even if such
conversion price is less than the shares’ stated par value, and that such shares
shall be issued in response to a Conversion Request regardless of Conversion
Price.


2.4           Intentionally Left Blank.


2.5           Conversion of Debenture.


(a)           Upon the conversion of this Debenture or part thereof, the Company
shall, at its own cost and expense, take all necessary action, including
obtaining and delivering, an opinion of counsel to assure that the Company's
transfer agent shall issue stock certificates in the name of Holder (or its
nominee) or such other persons as designated by Holder and in such denominations
to be specified at conversion representing the number of Conversion Shares
issuable upon such conversion. The Company warrants that no instructions other
than these instructions have been or will be given to the transfer agent of the
Company's Common Stock and that, unless waived by the Holder, the Conversion
Shares will be free-trading, and freely transferable, and will not contain a
legend restricting the resale or transferability of the Conversion Shares
provided the Conversion Shares are being sold pursuant to an effective
registration statement covering the Conversion Shares or are otherwise exempt
from registration.


(b)           Holder will give notice of its decision to exercise its right to
convert this Debenture or part thereof by telecopying an executed and completed
Notice of Conversion (a form of which is attached as Exhibit A to the Debenture)
to the Company via confirmed telecopier transmission, email, or overnight
courier or otherwise pursuant to Section 4.2 of this Debenture. The Holder will
not be required to surrender this Debenture until this Debenture has been fully
converted or satisfied, with each date on which a Notice of Conversion is
telecopied to the Company in accordance with the provisions hereof shall be
deemed a Conversion Date (as defined above). The Company will itself or cause
the Company’s transfer agent to transmit the Company's Common Stock certificates
representing the Conversion Shares issuable upon conversion of this Debenture to
the Holder via express courier for receipt by such Holder on or before the
Delivery Date (as defined above). In the event the Conversion Shares are
electronically transferable, then delivery of the Conversion Shares must be made
by electronic transfer provided request for such electronic transfer has been
made by the Holder and the Holder has complied with all applicable securities
laws in connection with the sale of the Common Stock, including, without
limitation, the prospectus delivery requirements.  A Debenture representing the
balance of this Debenture not so converted will be provided by the Company to
the Holder if requested by Holder, provided the Holder delivers the original
Debenture to the Company.


(c)           The Company understands and agrees that a delay in the delivery of
the Conversion Shares in the form required pursuant to Section 2.5(a) hereof,
after the Delivery Date (as hereinafter defined) could result in economic loss
to the Holder. As compensation to the Holder for such loss, the Company agrees
to pay (as liquidated damages and not as a penalty) to the Holder for late
issuance of Conversion Shares upon Conversion of the Debenture in the amount of
$500 per business day after the Delivery Date for each $10,000 of Debenture
principal amount being converted of the corresponding Conversion Shares which
are not timely delivered. The Company shall pay any payments incurred under this
Section in immediately available funds upon demand. Furthermore, in addition to
any other remedies which may be available to the Holder, in the event that the
Company fails for any reason to effect delivery of the Conversion Shares by the
Delivery Date the Holder will be entitled to revoke all or part of the relevant
Notice of Conversion  by delivery of a notice to such effect to the Company
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the delivery of such notice, except that the
liquidated damages described above shall be payable through the date notice of
revocation or rescission is given to the Company.


(d)           Nothing contained herein or in any document referred to herein or
delivered in connection herewith shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest or dividends
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.
 
 
5

--------------------------------------------------------------------------------

 


2.6           Injunction Posting of Bond. In the event a Holder shall elect to
convert a Debenture or part thereof in whole or in part, the Company may not
refuse conversion based on any claim that such Holder or any one associated or
affiliated with such Holder has been engaged in any violation of law, or for any
other reason, unless an injunction from a court, on notice, restraining and or
enjoining conversion of all or part of such Debenture shall have been sought and
obtained by the Company and the Company has posted a surety bond for the benefit
of such Holder in the amount of 120% of the amount of the Debenture, which bond
shall remain in effect until the completion of arbitration/litigation of the
dispute and the proceeds of which shall be payable to such Holder to the extent
Holder obtains judgment.


2.7           Optional Redemption.


Provided that no Event of Default under the Securities Purchase Agreement
(“Purchase Agreement”) or this Debenture exists, the Borrower will have the
option of prepaying the outstanding principal amount of this Debenture
("Optional Redemption"), in whole or in part, together with interest accrued
thereon, by paying to the Holder a sum of money equal to one hundred five
percent (105%) of the principal amount to be redeemed, together with accrued but
unpaid interest thereon and interest that will accrue until the actual repayment
date and any and all other sums due, accrued or payable to the Holder arising
under this Debenture, the Purchase Agreement or any Transaction Document (as
defined in the Purchase Agreement) (the "Redemption Amount") on the day written
notice of redemption (the "Notice of Redemption") is given to the Holder. The
Notice of Redemption shall specify the date for such Optional Redemption (the
"Redemption Payment Date"), which date shall be not less than five (5) business
days after the date of the Notice of Redemption (the "Redemption Period"). A
Notice of Redemption shall not be effective with respect to any portion of this
Debenture for which the Holder has a pending election to convert, or for
Conversion Notices given by the Holder prior to the Redemption Payment Date. On
the Redemption Payment Date, the Redemption Amount shall be paid in good funds
to the Holder. In the event the Borrower fails to pay the Redemption Amount on
the Redemption Payment Date as set forth herein, then (i) such Notice of
Redemption will be null and void, (ii) Borrower will have no further right to
deliver another Notice of Redemption, and (iii) Borrower’s failure may be deemed
by Holder to be a non-curable Event of Default. The funds for such redemption
may not come from a third party financing or other financing provided by the
Holder and may not result in the subsequent assignment of this debt.


           2.8           Mandatory Redemption at Holder’s Election.  In the
event the Company is prohibited from issuing Conversion Shares, or fails to
timely deliver Shares on a Delivery Date, or upon the occurrence of any other
Event of Default (as defined in this Debenture or in the Purchase Agreement) or
for any reason other than pursuant to the limitations set forth in Section 2.3
hereof, then at the Holder's election, the Company must pay to the Holder ten
(10) business days after request by the Holder, at the Holder's election, a sum
of money in immediately available terms equal to the greater of (i) the product
of the outstanding principal amount of the Debenture designated by the Holder
multiplied by 150%, or (ii) the product of the number of Conversion Shares
otherwise deliverable upon conversion of an amount of Debenture principal and/or
interest designated by the Holder (with the date of giving of such designation
being a “Deemed Conversion Date”) at the then Conversion Price that would be in
effect on the Deemed Conversion Date multiplied by the average of the closing
bid prices for the Common Stock for the five consecutive trading days preceding
either: (1) the date the Company becomes obligated to pay the Mandatory
Redemption Payment, or (2) the date on which the Mandatory Redemption Payment is
made in full, whichever is greater, together with accrued but unpaid interest
thereon and any liquidated damages then payable (“Mandatory Redemption
Payment”).  The Mandatory Redemption Payment must be received by the Holder on
the same date as the Company Shares otherwise deliverable or within ten (10)
business days after request, whichever is sooner (“Mandatory Redemption Payment
Date”).  Upon receipt of the Mandatory Redemption Payment, the corresponding
Debenture principal and interest will be deemed paid and no longer outstanding.
Liquidated damages calculated pursuant to Section 2.5(c) hereof, that have been
paid or accrued for the twenty (20) day period prior to the actual receipt of
the Mandatory Redemption Payment by the Holder shall be credited against the
Mandatory Redemption Payment.
 
 
6

--------------------------------------------------------------------------------

 


           2.9           Buy-In.  In addition to any other rights available to
the Holder, but without any duplicative recovery by the Holder, if the Company
fails to deliver to the Holder the Conversion Shares issuable upon conversion of
this Debenture by the Delivery Date and if after five (5) business days after
the Delivery Date the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Holder of the Common Stock which the Holder was entitled to receive upon such
conversion (a “Buy-In”), then the Company shall pay in cash to the Holder (in
addition to any remedies available to or elected by the Holder) the amount by
which (A) the Holder's total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (B) the aggregate
principal and/or interest amount of the Debenture for which such conversion was
not timely honored, together with interest thereon at a rate of 15% per annum,
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty).  For
example, if the Holder purchases shares of Common Stock having a total purchase
price of $11,000 to cover a Buy-In with respect to an attempted conversion of
$10,000 of Debenture principal and/or interest, the Company shall be required to
pay the Holder $1,000, plus interest.  The Holder shall provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Buy-In.
 
    2.10           Reservation. During the period the conversion right exists,
Borrower will reserve and instruct its Transfer Agent to reserve from its
authorized and unissued Common Stock a number of shares of Common Stock equal to
150% of the amount of Common Stock issuable upon the full conversion of this
Debenture. Borrower represents that upon issuance, such shares will be duly and
validly issued, fully paid and non-assessable. Borrower agrees that its issuance
of this Debenture shall constitute full authority to its officers, agents, and
transfer agents who are charged with the duty of executing and issuing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock upon the conversion of this Debenture.
 
    2.11           Maximum Conversion


(a) Notwithstanding anything to the contrary contained herein, the number of
Conversion Shares that may be acquired by the Holder upon conversion of this
Debenture (or otherwise in respect hereof) shall be limited to the extent
necessary to ensure that, following such conversion (or other issuance), the
total number of shares of Common Stock then beneficially owned by such Holder
and its affiliates and any other persons whose beneficial ownership of Common
Stock would be aggregated with the Holder’s for purposes of Section 13(d) of the
1934 Act, does not exceed 4.999% of the total number of issued and outstanding
shares of Common Stock (including for such purpose the shares of Common Stock
issuable upon such conversion). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the 1934 Act and the rules and
regulations promulgated thereunder. By written notice to the Company, a Holder
may waive the provisions of this Section 2.3(a) as to itself but any such waiver
will not be effective until the 61st day after delivery thereof and such waiver
shall have no effect on any other Holder.


(b)           Notwithstanding anything to the contrary contained herein, the
number of Conversion Shares that may be acquired by the Holder upon conversion
of this Debenture (or otherwise in respect hereof) shall be limited to the
extent necessary to ensure that, following such conversion (or other issuance),
the total number of shares of Common Stock then beneficially owned by such
Holder and its affiliates and any other persons whose beneficial ownership of
Common Stock would be aggregated with the Holder’s for purposes of Section 13(d)
of the 1934 Act, does not exceed 9.999% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such conversion). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the 1934 Act
and the rules and regulations promulgated thereunder. This provision may not be
waived.
 
    2.12           Short sales.  The Holder shall not sell short the common
shares of the Company without first having sent a conversion request to the
Company or having such shares available to cover such short sale prior to
entering into such short sale.
 
 
7

--------------------------------------------------------------------------------

 




ARTICLE III
EVENTS OF DEFAULT


An “Event of  Default,”  wherever  used  herein, means any one of the following
events  (whatever  the reason and whether it shall be voluntary  or involuntary
or effected by operation of law or pursuant to any judgment,  decree or order of
any court, or any order, rule or regulation of any administrative or
governmental body):


3.1           Failure to Pay Principal or Interest. The Borrower fails to pay
any installment of Principal, Interest or other sum due under this Debenture
when due and payable.


3.2           Breach of Covenant. The Borrower breaches any other covenant or
other term or condition of the Purchase Agreement or this Debenture ) in any
material respect and such breach, if subject to cure, continues for a period of
ten (10) business days after written notice to the Borrower from the Holder.


3.3           Breach of Representations and Warranties. Any representation or
warranty of the Borrower made herein, in the Purchase Agreement, or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection therewith shall be false or misleading in any material respect as of
the date made and the Closing Date.


3.4           Receiver or Trustee. The Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business; or such
a receiver or trustee shall otherwise be appointed.


3.5           Judgments. Any money judgment, writ or similar final process shall
be entered or filed against Borrower or any of its property or other assets for
more than $1,000,000, and shall remain unvacated, unbonded or unstayed for a
period of thirty (30) days.


3.6           Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and if instituted against
Borrower are not dismissed within thirty (60) days of initiation.


3.7           Non-Payment.  A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $200,000 for more than
forty-five (45) days after the due date. Any obligations in default prior to
December 15th, 2013 are not an “Event of Default” under this agreement.


3.8           Stop Trade. An SEC or judicial stop trade order or trading
suspension on any trading market on which such Common Stock may be listed or
quoted, that lasts for five or more consecutive trading days.


3.9           Failure to Deliver Common Stock or Replacement Debenture.
Borrower's failure to timely deliver Common Stock to the Holder pursuant to and
in the time required by this Debenture.


                3.10         Failure to Maintain Current Public Information. The
Company’s failure to maintain current public information as defined in Rule 144
of the Securities Act of 1933 or failure to timely file its reports as required
by Securities Exchange Act of 1934.


3.11         Reverse Splits.  The Borrower effectuates a reverse split of its
Common Stock without the prior written consent of the Holder.


3.12         Reservation Default.  Failure by the Borrower to have reserve for
issuance upon conversion of the Debenture the amount of Common stock as set
forth in the Purchase Agreement.


3.13         Cross Default. A default by the Borrower of a material term,
covenant, warranty or undertaking of any other agreement to which the Borrower
and Holder are parties.
 
 
8

--------------------------------------------------------------------------------

 


3.14         Change in Control. A change in control of the Company without at
least fourteen (14) days prior written notice to Holder. A change in control
shall mean that more than 30% of the shares of common stock are consolidated in
one person or entity so that the person or entity (other than any one or more of
the Holders) may control the election of the board of directors or the passage
of a proposal that would normally require a shareholder vote without such
shareholder vote and that such person or entity was not a holder of shares of
the Company at the date of execution hereof.


3.15         Asset Sales.  Any instance, undertaken without written consent  of
the Holder, whereby the Company or any of its subsidiaries, sells, transfers,
leases or otherwise disposes (including pursuant to a merger) of substantially
all of the Company’s assets, including any asset constituting an equity interest
in any other person, except sales, transfers, leases and other dispositions of
inventory, used, obsolete or surplus equipment or other property, in each case
in the ordinary course of the Company’s business and consistent with past
practice.


3.16         Delisting.  Delisting of the Common Stock from on any trading
market on which such Common Stock may be listed or quoted.


During the time that any portion of this Debenture is outstanding,  if any Event
of Default has occurred,  the remaining principal amount of this Debenture,
together with interest and other amounts owing in respect   hereof,  to the date
of  acceleration  shall become, at the  Holder's  election,  immediately  due
and payable in cash,  provided  however,  the Holder may request  (but shall
have no obligation  to request)  payment of such amounts in Common Stock of the
Borrower. In addition to any other remedies,  the Holder shall have the right
(but not the obligation)  to convert this Debenture at any time after (x) an
Event of Default or (y) the Maturity Date at the Conversion Price then in
effect. For an Event of Default to be deemed to have occurred, the Holder must
provide written notice notifying the Holder when an Event of Default occurs or
at the Maturity Date of the Debenture. Such declaration may be rescinded and
annulled by Holder at any time prior to payment hereunder. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.  Upon an Event of Default, notwithstanding any other
provision of this Debenture or any Transaction Document, the Holder shall have
no obligation to comply with or adhere to any limitations, if any, on the
conversion of this Debenture or the sale of the Conversion Shares, Shares or
Other Securities.


ARTICLE IV
MISCELLANEOUS


4.1           Failure or Indulgence Not Waiver. No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


               4.2           Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Borrower to: Thinspace Technology,
Inc., 5535 S. Williamson Blvd., Unit 751, Port Orange, FL 32128, and (ii) if to
the Holder, to IBC Funds LLC, PO Box 547231, Surfside, Florida 33154.


4.3           Amendment Provision. The term "Debenture" and all reference
thereto, as used throughout this instrument, shall mean this instrument as
originally executed, or if later amended or supplemented, then as so amended or
supplemented.
 
 
9

--------------------------------------------------------------------------------

 


4.4           Assignability. This Debenture shall be binding upon the Borrower
and its successors and assigns, and shall inure to the benefit of the Holder and
its successors and assigns.


4.5           Cost of Collection. If default is made in the payment of this
Debenture, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys' fees.


4.6           Governing Law. This Debenture shall be governed by and construed
in accordance with the laws of the State of Delaware. Any action brought by
either party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of Florida or in the federal
courts located in the state of Florida located in Broward County, Florida. Both
parties and the individual signing this Agreement on behalf of the Borrower
agree to submit to the jurisdiction of such courts. The prevailing party shall
be entitled to recover from the other party its reasonable attorney's fees and
costs.


4.7           Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.
 
4.8           Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES' ACCEPTANCE OF THIS
AGREEMENT.

4.9           Redemption. This Debenture may not be redeemed or paid without the
consent of the Holder except as described in this Debenture or in the Purchase
Agreement.


4.10         Shareholder Status. The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Debenture. However, the Holder will have all the rights of a shareholder of the
Borrower with respect to the shares of Common Stock to be received by Holder
after delivery by the Holder of a Conversion Notice to the Borrower.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]


 
10

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, Borrower has caused this Debenture to be signed
in its name by an authorized officer as of the 29th day of May, 2014.
 

  THINSPACE TECHNOLOGY, INC.          
 
By:
/s/ Robert Zysblat       Name: Robert Zysblat       Title: President          

 
 
11

--------------------------------------------------------------------------------

 


Exhibit A


NOTICE OF CONVERSION
 
(To be executed by the Holder in order to Convert the Debenture originally
issued May __, 2014)


TO:


The undersigned hereby irrevocably elects to convert $_________________ of
the  principal  amount of the above  Debenture  into  Shares of Common  Stock of
________________________,  according to the conditions  stated therein,  as of
the Conversion Date written below.
 

Conversion Date:           Applicable Conversion Price:           Signature:    
      Name:           Amount to be converted: $         Amount of Debenture
unconverted: $         Conversion Price per share: $         Number of shares to
be issued:           Amount of Interest Converted: $         Conversion Price
per share: $         Number of Interest shares of to be issued:           Total
Number of shares of to be issued:           Issue to:           Broker DTC
Participant Code:           Account Number:           If to be issued in
Certificate form, send to:                                                  


12